Opinion of the Court
Darden, Judge:
The scrutiny given the providence of the appellant’s plea of guilty to the offenses charged is not so dif*587ferent from that found in United States v Care, 18 USCMA 535, 40 CMR 247, as to require a different result. While the law officer did not announce each element of desertion, he did, on the other hand, draw from Graan the acknowledgment that defense counsel had explained each separate element. However, the procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.